 Case 8:18-cv-02608-SDM-AAS Document 170-1 Filed 09/04/19 Page 1 of 1 PageID 5277


  From:     Frankel, William wfrankel@brinksgilson.com
Subject:    RE: [EXT] HPS v. Dixit: Doug Brush
   Date:    August 20, 2019 at 6:16 PM
     To:    Shyamie Dixit sdixit@dixitlaw.com
    Cc:     Fernandez, Alex afernandez@brinksgilson.com, Christou, Evi echristou@brinksgilson.com, Robert L. Vessel rvessel@dixitlaw.com
            , Clarissa Moreno cmoreno@dixitlaw.com, Johnny Hightower jrh@jrh.law, Dustin Deese dustin@deeselegal.com

     Shyamie,

     We plan to have an early 2014 code set available for Mr. Brush’s inspection, pursuant to the terms of the Order Regarding
     Inspection of Computer Code (Doc. 106) and the corresponding state court code inspection Order, in the latter part of
     September.

     The only glitch in the schedule from our perspective is that you have said you will be filing a motion to inspect code from
     the 2018 time period, which motion we will oppose. We will need for any such motion to be resolved, or for you to advise
     us in writing that you will not be seeking this or additional HPS code in connection with the Florida actions, before any
     inspection takes place. We only intend for there to be one inspection of HPS code in the Florida actions.

     Thank you.

     Regards,

     Bill

     From: Shyamie Dixit <sdixit@dixitlaw.com>
     Sent: Tuesday, August 20, 2019 12:17 PM
     To: Frankel, William <wfrankel@brinksgilson.com>
     Cc: Fernandez, Alex <afernandez@brinksgilson.com>; Christou, Evi <echristou@brinksgilson.com>; Robert L. Vessel
     <rvessel@dixitlaw.com>; Clarissa Moreno <cmoreno@dixitlaw.com>; Johnny Hightower <jrh@jrh.law>; Dustin Deese
     <dustin@deeselegal.com>
     Subject: Re: [EXT] HPS v. Dixit: Doug Brush

     Hi Bill,

     Please remind me where we are with regard to the code inspection (e.g., are you all going to be ready for us to inspect the code
     in September)?

     Thank you,
     —
     Mr. Shyamie Dixit
     3030 North Rocky Point Drive West, Suite 260, Tampa, Florida 33607
     Tel: (813) 252-3999 | Fax: (813) 252-3997 | Cell: (813) 992-8118
     Dixit Law Firm: www.dixitlaw.com

     **NOTE: This e-mail transmission originates from the sender. This transmission, as well as any attached file transmitted contemporaneously, contain(s)
     confidential information that may be subject to certain and specific privileges, or otherwise protected against unauthorized use, all of which are hereby
     reserved. The information contained in this transmission, as well as any file transmitted contemporaneously, is transmitted in this form based on a
     reasonable expectation of privacy, consistent with U.S. law. Any disclosure, distribution, copying, or use of the information contained in this transmission
     by any person other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this transmission in error,
     please advise the sender by immediate reply, and delete the original message.



             On Aug 6, 2019, at 9:31 AM, Frankel, William <wfrankel@brinksgilson.com> wrote:

             Thank you, Shyamie.

             We will run with the information that you now have provided to us, and let you know if we or HealthPlan have
             any further questions.

             Best regards,

             Bill

             From: Shyamie Dixit <sdixit@dixitlaw.com>
             Sent: Tuesday, August 6, 2019 7:45 AM
             To: Frankel, William <wfrankel@brinksgilson.com>
             Cc: Alex Pokushalov <pokushalov@gmail.com>; Christou, Evi <echristou@brinksgilson.com>; Robert L.
             Vessel <rvessel@dixitlaw.com>; Clarissa Moreno <cmoreno@dixitlaw.com>; Johnny Hightower <jrh@jrh.law>;
             Dustin Deese <dustin@deeselegal.com>
             Subject: Fwd: [EXT] HPS v. Dixit: Doug Brush



                                                                        EXHIBIT 1
